IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

S.LSV.EL. SOCIETA ITALIANA
PER LO SVILUPPO DELL’
ELETTRONICA S.P.A,

Plaintiff,
Vv. Civil Action No. 18-69-MN-CJB
RHAPSODY INTERNATIONAL INC.,

Defendant.

 

S.LSV.EL. SOCIETA ITALIANA
PER LO SVILUPPO DELL’
ELETTRONICA S.P.A,

Plaintiff,

v. Civil Action No. 18-70-MN-CJB

SPOTIFY USA INC.,

Ne Nee Nae Since Nae” Nee cee” Nee Sane” Neo cee” eee Sameer ae Ne ne cee” ete See ee ee”

Defendant.

 

Timothy Devlin, DEVLIN LAW FIRM LLC, Wilmington, DE, Attorney for Plaintiff.

David E. Moore, Bindu A. Palapura and Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; Patrick Bageant, HOLLYSTONE LAW, Boise, ID,
Attorneys for Defendant Rhapsody International Inc.

David E. Moore, Bindu A. Palapura and Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; Stefani E. Shanberg and Michael J. Guo, MORRISON &
FOERSTER LLP, San Francisco, CA, Attorneys for Defendant Spotify USA Inc.

 

MEMORANDUM OPINION

May 30, 2019
Wilmington, Delaware

 
thwditn & Gh

BURKE, United States Magistrate Judge

Presently before the Court in this patent infringement case is Defendant Rhapsody
International Inc. (“Rhapsody”) and Defendant Spotify USA Inc.’s (“Spotify” and collectively,
‘Defendants”) “Early Motion for Summary Judgment of Invalidity Pursuant to 35 U.S.C. § 101
(“Section 101”]” (the “Motion”), filed pursuant to Federal Rule of Civil Procedure 56. (D.I. 9)!
Defendants argue that Plaintiff S..SV.EL. Societa Italiana per lo Sviluppo Dell’Elettronica
S.p.A’s (“Plaintiff”) asserted United States Patent Nos. 7,412,202 (the “'202 patent”), 8,490,123
(the “123 patent”), 7,035,863 (the “'863 patent”), 7,734,680 (the “'680 patent”) and 8,321,456
(the “456 patent’) (collectively, the “asserted patents” or the “patents-in-suit’”) are directed to
non-patent-eligible subject matter pursuant to Section 101. (D.I. 11) This Memorandum
Opinion will address the Motion as it relates to the '680 patent only.” For the reasons set out
below, the Court DENIES Defendants’ Motion as it relates to that patent.
I. BACKGROUND

A. Factual Background

The '680 patent is entitled “Method and Apparatus for Realizing Personalized

Information from Multiple Information Sources.” (D.I. 1, ex. 3 (the “'680 patent”)) The '680

 

| The Motion was originally brought jointly by three Defendants (in three separate

cases): Civil Action No. 18-68-MN-CJB (in which the Defendant was Rakuten Kobo Inc.), Civil
Action No. 18-69-MN-CJB (in which the Defendant is Rhapsody) and Civil Action No. 18-70-
MN-CJB (in which the Defendant is Spotify). (D.I. 9) Subsequent to oral argument on the
instant Motion, Plaintiff and Defendant Rakuten Kobo Inc. settled their case, (Civil Action No.
18-68-MN-CJB, D.I. 26; D.I. 27); the other two cases remain pending. Unless otherwise noted,
citations to the record herein will refer to the record in Civil Action No. 18-70-MN-CJB.

2 The Court has previously issued Memorandum Opinions that address three of the

asserted patents (the '202 patent, the '123 patent and the '863 patent), (D.I. 25-30), and will
address the remaining patent in a subsequent Memorandum Opinion.

2

 
patent has 18 claims in total; three are independent claims (claim 1, claim 11 and claim 16) and
15 are dependent claims. (/d., col. 10:20-12:64)

The technology at issue in the '680 patent “relates to browsing and/or searching various
information sources, and more particularly to searching and/or presenting information from
multiple information sources in a personalized and organized manner.” (/d., col. 1:8-11) In
general, the asserted patent discloses “[a] system for a meta-browser [that] includes a receiver, an
output device for displaying a virtual unified browsing space, and a selector input device for
navigating the space and making selections therein.” (/d., Abstract) This meta-browser
“presents personalized collections of information from multiple sources of different media types”
(such as broadcast programming, electronic program guide information and the Internet) as
“different media collections in the unified browsing space, which can be easily and intuitively
browsed.” (/d.) The user’s browsing experience is improved by the ability to generate
personalized recommendations based on a profile of the user’s interests (including through,
among other things, the use of “[c]ollaborative filtering”). (d.)

The '680 patent explains that, at the time of the invention, users were able “to browse [via
web browsers and electronic program guides] various information sources[,] such as Web sites,
television program listings, and music collections.” (/d., col. 1:13-15) However, the searches
were typically limited to only “one type of collection of information.” (/d., col. 1:16-17) For
example, a user interested in information about a particular television program could search the
Web via a search engine for information about the program, but the user would typically receive
only a listing of websites related to the program (and would not receive, for example, the time
when the program was being shown in the user’s viewing area). (/d., col. 1:17-24) Although

searching tools improved, (see id., col. 1:26-29), the patent states that there still remained a need

3

 
for an invention that could: (1) “improve the usefulness of searching by providing an integrated
approach to specifying and searching multiple information resources[,]” (id., col. 1:38-40); and
(2) “use existing standards and a plethora of new component technologies to provide a search
tool that gives the user greater access to a variety of different content types from a variety of
different sources in a personalized, easy and intuitive way[,]” (id., col. 1:42-46). The inventions
claimed in the '680 patent were said to meet those needs. (/d., cols. 1:50-2:16)

B. Procedural Background

The Court hereby incorporates by reference the summary of the procedural background
of this matter, which was set out in its March 8, 2019 Memorandum Opinion (“March 8, 2019
MO”). (D.L 25 at 4)
I. STANDARD OF REVIEW

The Court also incorporates by reference the standard of review applicable to summary
judgment motions and the legal standards relating to Section 101, which were also set out in the
March 8, 2019 MO. Cd. at 4-11)
I. DISCUSSION

In resolving Defendants’ Motion, the Court will first discuss which claims will (and will
not) be specifically addressed herein. Thereafter, it will analyze the relevant claim under both
steps of the test for patent eligibility set out in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S.Ct.
2347 (2014).

A. Claim at Issue

In its Complaint, Plaintiff alleged infringement of “at least claim 16 of the '680 patent[.]”
(D.I. 1 at { 76) In their opening brief, Defendants addressed each of the patent’s 18 claims and
moved that all of these claims be found ineligible. (See D.I. 11 at 34) Plaintiff, in its answering

4

 

 
brief, then made specific reference only to the content of independent claim 16 in explaining why
all of the patent’s claims were patent eligible. (D.I. 14 at 28-31) In light of this, the Court will
address only claim 16 herein, understanding that Plaintiff's arguments for eligibility as to all of
the patent’s claims rise and fall on the arguments it made with regard to this particular claim.
See Berkheimer v. HP Inc., 881 F.3d 1360, 1365-66 (Fed. Cir. 2018); TMI Sols. LLC v. Bath &
Body Works Direct, Inc., C.A. No. 17-965-LPS-CJB, 2018 WL 4660370, at *6 (D. Del. Sept. 28,
2018).

Claim 16 recites:

16. A computer program product comprising a computer

readable medium having program logic recorded thereon for

enabling a computer-enabled apparatus to display personalized
information for a user from multiple information sources, comprising:

a populater for populating a virtual library with a plurality
of different virtual media collections in accordance with

a user profile, wherein the virtual library is populated
with different types of media obtained from different
media sources; and

a browser for browsing the virtual library by moving
between the plurality of different media collections
under user control;

a search engine for searching the virtual library under user
control; and

a filter for filtering the results of the searching step in
accordance with the user profile and said browsing step,
wherein said filtering comprises explicit and implicit

filtering, wherein said explicit filtering provides filtering

of information from said plurality of different media
collections and said implicit filtering draws from collaborative
data among said plurality of different media

collections and similar user profiles;

a prioritizer for prioritizing results of the filtering step; and

 
an updater for updating the user profile in accordance with

at least one selection of the results of the filtering step,

wherein said updating is reflected in a ratio in responding to

said user's current programming choice or specific requests.
('680 patent, col. 12:25-53)

B. Alice’s Step One

Defendants assert that the claims of the '680 patent are directed to the abstract idea of
“organizing content based on the user’s preferences.” (D.I. 11 at 34) In response, Plaintiff does
not contest that “organizing content based on the user’s preferences” is an abstract idea; instead,
it argues that the claims are not actually “directed to” such an idea. (D.I. 14 at 28) In that
regard, Plaintiff asserts that by “bring[ing] together numerous unconventional elements and steps
previously unknown in the field of computerized browsing and recommendation technology[,]”
(id. at 28), the patent-in-suit is instead “directed to an invention that improves a computerized
browsing and recommendation process[,]” (id. at 29 (emphasis omitted)).

To support its position at step one, Defendants argue that in various portions of the '680
patent’s specification, the patentees used broad terminology that makes it sound like the basic
thrust of their invention is drawn to the general concept of “organizing content based on the
user’s preferences.” (D.J. 11 at 35; Defendants’ Oral Argument Presentation Slides at 72) These
include the following:

e Inthe “Field of the Invention” section, the patent states that
“invention relates to browsing and/or searching various
information sources, and more particularly to searching and/or
presenting information from multiple information sources in a
personalized and organized manner.” ('680 patent, col. 1:7-11)

e Inthe “Detailed Description of the Preferred Embodiment”
section, the patent begins its description of the embodiment by

stating that it embodies a “meta-browser [that] presents
personalized collections of information from multiple sources

6

 
of different media types in a single browsing space[,]” giving
the user “greater access to a variety of different content types
in a personalized, easy and intuitive way.” (d., col. 2:34-39,
50-52) Near the end of that section, the patentee sums up by
saying that the “various methods and apparatus described
herein enhances a user’s browsing experience by providing
easy access to relevant information . . . in a personalized, easy
and intuitive way.” (/d., col. 10:4-8)
e At times, the specification analogizes the meta-browser to a
virtual library with several floors, each of which have various
stacks or shelves in which information is organized by its type
and content. (See id., cols. 2:53-3:15, 5:11-12)
Moreover, although it is not disputed that claim 16 is to a computerized product, (Tr. at
131), Defendants argue that the claim can easily be analogized to the way a physical library has
always worked. That is, they argue that the claim’s limitations are analogous to: (1) a librarian
stocking a library’s shelves with children’s books and DVDs (the “populater” limitation); (2) a
child then browsing the library, moving between the book and movie shelves (the “browser”
limitation); (3) the child then asking the librarian for a new book to read (the “search engine”
limitation); (4) the librarian (who knows that the child has previously told her that she likes
books with pictures) selecting books liked by other children of the same age (the “filter”
limitation); (5) the librarian handing the books in the stack with “The Cat in the Hat” on top to
the child and suggesting the child will like that particular book (the “prioritizer” limitation); and
(6) the librarian, after seeing the child select “The Cat in the Hat,” then noting to herself that half
of the books the child selected from the library were Dr. Seuss books (the “updater” limitation).
(Defendants’ Oral Argument Presentation Slides at 73; see also D.I. 11 at 37).
Defendants also argue that claim 16 does not claim “any particular device or specialized
hardware” that might suggest that the claim is instead directed to such hardware. (D.I. 11 at 35,

37; D.I. 16 at 34-35) see also Affinity Labs of Texas, LLC vy. DIRECTV, LLC, 838 F.3d 1253,

7

 

 
1260 (Fed. Cir. 2016) (explaining that even if a claimed invention requires “the use of concrete,
tangible components such as telephone unit and a server,” the claim will not be seen to be
directed to those elements at step one if “the specification [makes] clear that the recited physical
components merely provide a generic environment in which to carry out the abstract idea” at
issue) (internal quotation marks and citation omitted). And it is true that while the claim makes
use of a populater, a browser, a search engine, a filter, a prioritizer, and an updater, (‘680 patent,
col. 12:30-53), much of what the patent tells us about those components does suggest that they
could be implemented by using any number of forms of generic computer hardware, (D.I. 17 at {
108). This seems evident, for example, when the specification explains that the receiver (which
the meta-browser runs on) “may be implement[ed] in any of a variety of ways,” ('680 patent, col.
5:20-22), or that “[t]he selector 334 is any suitable device,” (id., col. 5:36).

While Defendants make some good points above, the Court also acknowledges Plaintiffs
argument that it seems a touch simplistic to state that claim 16 is directed only to “organizing
content based on user preferences.” (See D.I. 14 at 29); see also Inre TLI Commc’ns LLC
Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (cautioning courts to “avoid oversimplifying
the claims” at step one). After all, the claim on its face clearly has greater nuance than that. One
example cited by Plaintiff is that the claimed filter utilizes, inter alia, “implicit filtering[,]”
which “draws from collaborative data among said plurality of different media collections and
similar user profiles[.]” (‘680 patent, col. 12:40-47) The specification talks about this implicit
filtering process in some detail, such as when it explains how the claimed computer program
product could utilize a “collaborative filtering database” (a “sizable database of profiles of users
who visit the Web sites hosted by the server”) as part of the implicit filtering step, and how the
product could draw information from profiles of similar users found in the database to identify

8

 

 

 
“possible user interests” that could be useful to the user. (/d., cols. 7:23-8:21; see also id., col.
1:38-46 (the specification emphasizing that the invention is in part meant to provide a way to
give the user “greater access to a variety of different content types from a variety of different
sources in a personalized... way”)) Defendants’ articulation of the abstract idea at issue tends
to gloss over this sort of detail.

The step one question is thus a difficult one. In light of that, the Court will assume
arguendo that the claims are directed to the abstract idea put forward by Defendants, and will
address Plaintiff’s concerns about what else there is in the claim at step two. Cf Enfish, LLC v.
Microsoft Corp., 822 F.3d. 1327, 1339 (Fed. Cir. 2016) (noting that there may sometimes be
“close calls” about how to characterize what a claim is directed to at Alice step one, and in such
scenarios, an analysis of whether the claims amount to an improvement to computer technology
could take place at step two).

C. Alice’s Step Two

At step two, the key question is whether the elements of claim 16, either considered
individually or taken together, amount to more than simply well-understood, routine and
conventional technology from the perspective of a person of skill in the art (““POSITA”) at the
time of the invention.

Defendants argue that they do not. In making that case, Defendants cite to portions of the
specification that suggest that various individual claim elements were well-known at the time.
(See D.I. 11 at 37-39; D.I. 17 at § 114) For example, the patent notes that:

e New user profiles, if needed, are established in “any suitable

manner,” suggesting that these profiles are not themselves
inventive. ('680 patent, col. 8:57-61)

 
A user can use the browser to select items in “any convenient
manner,” which suggests that this aspect of the browser is non-
inventive. (d., col. 4:26-31)

“Suitable algorithms and software for performing data
collection and filtering and for maintaining databases such as
the adaptive user profile database 328 and the collaborative
filtering database 316 [are] well known to persons of ordinary
skill in the art.” Ud., col. 8:22-26)

Such software can implicate “Bayesian probability-based
recommendation models,” which are described in many
different articles cited in the patent. (/d., col. 8:22-44)

Explicit or implicit filters are described as being able to act on
information requested from servers on the World Wide Web,
which may be obtained using an Internet browser using “well
known” processes. (/d., col. 6:38-45)

Almost nothing is said in the patent about what the prioritizer
or updater is or how they do what they do. (d., cols. 3:54-56,
6:9-11, 9:66-10:3)

Defendants’ expert, Dr. Kevin Jeffay, opined that in his view, references like these indicate that

there is “nothing in the claims . . . beyond off-the-shelf, generic computer technology that

performs conventional functions, all of which would have been well-known to a POSITA at the

time of the '680 patent’s filing.” (D.I. 17 at ¢ 114)

Dr. Jeffay also states that the literal order of the claim limitations is logical and not

inventive. Here, he opines this is so because “each claim simply recite[s] the basic idea of

organizing content based on user preferences with a conventional ordering of steps in a wholly

conventional manner[;]” this, he says, is “just the order in which one must perform steps to

organize content based on user preferences[]” and “[p]erforming the steps in a different order

would not be logical.” (/d. at ¢ 116)

10

 
But Plaintiff counters that it is the “‘ordered combination’” of these claim elements, taken
together, that demonstrates that the claim includes an inventive concept. (D.I. 14 at 30) In that
regard, Plaintiff's expert, Dr. Michael J. Pazzani, explains that at the time of the invention
(1999), there existed recommendation systems based on either analyzing content or
“collaborative filtering’ in which recommendations are based on similar users” but “there was
no consensus on the best way to” combine both, resulting in a better system. (D.I. 15 at | 49)
Dr. Pazzani, whose work is cited in the patent-in-suit, also states that, at the time of the
invention, he was perplexed as to how to “mak[e] recommendations for different types of
objects, such as different types of media[;]” he opines that the use of multiple media types,
especially in explicit filtering, was unconventional. (/d. at ff] 50-51) He concludes that the
invention’s combination of “a plethora of new component technologies... provide a tool that
gives the user greater access to a variety of different content types from a variety of different
sources in a personalized, easy and intuitive way[]” and that it therefore represented “a
considerable advance in the field of computerized browsing and recommendation technology[]”
that “improved operations of existing computerized technologies.” (ld. at §{ 54-55; see also Tr.
at 137)

Defendants fault Dr. Pazzani’s “ordered combination” arguments for being “conclusory.”
(D.I. 16 at 36) To be sure, Dr. Pazzani’s arguments on this point are not lengthy. But they are
no less fulsome than Dr. Jeffay’s arguments to the contrary. (See D.I. 17 at ¢ 116) And they do
contain some factual assertions. It might just be, for example, that (as Dr. Pazzani states) at the

time of the invention, it was decidedly unconventional for a computer-based meta-

11

 
browser/recommendation system to use both “explicit filtering” and “implicit filtering” at the
same time. (D.I. I5 at 7 49)°

In the Court’s view, Dr. Pazzani’s opinion demonstrates that there is a material dispute of
fact as to the conventionality of the ordered combination of claim limitations. See Berkheimer,
881 F.3d at 1368 (stating that “[t]he question of whether a... combination of elements is well-
understood, routine and conventional to a skilled artisan in the relevant field is a question of
fact[]” and that only “[w]hen there is no genuine issue of material fact regarding whether the...
claimed combination is well-understood, routine, conventional to a skilled artisan in the relevant
field [can the] issue can be decided on summary judgment as a matter of law[]”); see also
Vaporstream, Inc. v. Snap Inc., No. 2:17-cv-00220-MLH (KSx), 2018 WL 1116530, at *6 (C.D.
Cal. Feb. 27, 2018) (denying the defendant’s motion for summary judgment on Section 101
grounds because the parties’ experts offered conflicting testimony with regard to “what was
well-understood, routine, and conventional at the time of the invention”). That, in and of itself,
would be sufficient to suggest that denial of the Motion is appropriate.

But Plaintiff's case is also helped by the record it made on the issue of preemption. The

Supreme Court of the United States has stated that the “concern that drives th[e] exclusionary

 

3 The Court does not agree with Defendants that the “only supposed point of

novelty Dr. Pazzani describes—combining types of recommendation systems and using different
media types—amounts to limiting the analyzed information by content or by source.” (D.I. 16 at
37 (citing Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)) The
claimed filter’s use of both explicit and implicit filtering, for example, does not strike the Court
as a limitation based on content or source; it seems more like a limitation based on the use of
multiple techniques for filtering content. Cf Elec. Power Grp., LLC., 830 F.3d at 1352-55
(finding the claims at issue did not contain an inventive concept because they did not require,
inter alia, new techniques for analyzing information, and instead merely required the selection
and manipulation of known sources and types of information relating to an electronic power grid,
such as power system data sources and data streams).

12

 
principle [regarding the non-eligibility of abstract ideas i]s one of pre-emption[,]” Alice, 134 S.
Ct. at 2354, in that if a claim is so abstract so as to “pre-empt use of [the claimed] approach in all
fields, and would effectively grant a monopoly over an abstract idea[,]” it would not be patent
eligible, Bilski v. Kappos, 561 U.S. 593, 612 (2010). Although Dr. Jeffay asserted in his
declaration that the “claims of the '680 patent foreclose future innovation by applying the
abstract idea of organizing content based on user preferences to a nearly limitless variety of
circumstancesJ,]” (D.I. 17 at § 118), in his deposition, Dr. Jeffay was forced to acknowledge that
claim 16 does not capture many different ways of “organizing content based on user
preferences,” (D.I. 21, ex. B at 85-86 (recognizing that one could organize content based on user
preferences without populating a library based on a user profile); id. at 88 (same, as to the
required claim element of browsing a virtual library); id. at 93-94 (agreeing that one could
perform the abstract idea without updating a user profile based on a user’s selection of results);
id. at 103-04 (noting that one could perform the abstract idea by only doing one of explicit or
implicit filtering and thus be outside of the claim’s scope); id. at 105 (agreeing that performing
the abstract idea by not using a plurality of different media collections would put one outside of
the claim’s scope); id. at 106 (same, as to the claim’s required use of similar user profiles
regarding implicit filtering)). Indeed, Dr. Jeffay acknowledged that there is “lots of verbiage
here in [c]laim 16 that doesn’t appear in the .. . statement of the abstract idea[.]” (Ud. at 109)
And when flatly asked at one point in his deposition whether claim 16 “disproportionately tie[s]
up the use of the idea of organizing content based on user preferences[,]” Dr. Jeffay initially

replied: “I haven’t done that analysis for just [c]laim 16.” (/d. at 111)* This record suggests that

 

4 Dr. Jeffay later explained that his view is that the claims of the patent raise

preemption concerns to “differing degrees” based on the specific content of each claim. (DI. 21,
13

 
the patent claims may not be unduly preemptive nor grant a monopoly over the proffered abstract
idea.

For all of these reasons, the Court finds there to be a genuine dispute of material fact as to
whether the claims of the '680 patent contain an inventive concept. This precludes a grant of
summary judgment.

IV. CONCLUSION
For the foregoing reasons, the Court finds that Defendants’ Motion with regard to the

'680 patent should be DENIED.

 

ex. B at 112) Later, when asked for a second time if he thought that claim 16 disproportionately
tied up the use of the abstract idea, Dr. Jeffay replied “I would say yes” without further
explaining why that was. (/d. at 113) Since Dr. Jeffay had admittedly never “done [the
preemption] analysis for just [c]laim 16” prior to his deposition, he must have come up with that
(factually unsupported) conclusion on the fly. (/d. at 111, 113)

14

 
